Order affirmed, without costs. The Connecticut action is for a declaratory judgment that the parties are husband and wife. It is for the Connecticut court to decide questions of domicile. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.; Peck, P. J., and Dore, J., dissent and vote to reverse and grant in the following memo.: Though there may be a question as to plaintiff’s residence, he claims to be a resident of Hew York and certainly is subject to suit here, where defendant *924resides. As the action which defendant has initiated in Connecticut seeks, in part at least, what is in effect a modification of a New York decree of separation, it is more appropriate that the subject matter of the Connecticut suit be entertained here.